Citation Nr: 0913938	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  A Board hearing was held in 
March 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current hepatitis C is not related to 
active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in May 2002 and February 2008, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his hepatitis C to active 
service and noted other types of evidence the Veteran could 
submit in support of his claim.  The Veteran was asked to 
identify his risk factors for hepatitis exposure in the May 
2002 VCAA notice letter.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for hepatitis C.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the 
February 2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for 
hepatitis C is being denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below, there is no medical evidence 
linking the Veteran's current hepatitis C to active service.  
Given the foregoing, the Board finds that a medical 
examination is unnecessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred his current hepatitis C 
during active service.  Specifically, he contends that his 
in-service risk factors for hepatitis C included receiving 
tattoos; having a needle break off in his thumb during thumb 
surgery; a medical corpsman using another dirty needle to sew 
up the stitches in his thumb; and being involved in a motor 
vehicle accident in which he sliced his chin.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in February 1966, he denied 
all relevant medical history.  Clinical evaluation was 
normal.

In September 1967, a laceration to the left thumb was 
cleaned, sutured, and dressed.  

At his separation physical examination in December 1968, the 
Veteran denied any medical history of jaundice.  He reported 
a history of a chin laceration.  Clinical evaluation was 
normal except for a scar on the ball of the right foot.

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was engineering equipment 
repairman and his awards included the Vietnam Campaign Medal 
and the Vietnam Service Medal.

When he filed an informal claim of service connection for 
hepatitis C in April 2002, the Veteran contended that he had 
contracted hepatitis C while stationed in Vietnam.  In 
statements on a VA Form 21-4138 attached to his formal 
service connection claim for hepatitis C, received at the RO 
in July 2002, the Veteran contended that, in 1968, he had 
incurred a severe left thumb injury.  He stated that a medic 
in his company had sewn his left thumb back on to his left 
hand with a "curved needle" which broke off and then had 
used a straight needle.  The Veteran also contended that 
additional in-service risk factors for hepatitis C included 
two tattoos he had gotten in 1966 and 1968.  He contended 
further that he had lacerated his chin in 1968 and this was 
another risk factor for hepatitis C.

The post-service medical evidence shows that VA laboratory 
results in November 2002 revealed a positive result for 
hepatitis C virus.

On VA outpatient treatment in November 2002, the Veteran 
complained of fatigue.  The Veteran's hepatitis C virus 
positive test was noted.  He admitted to weekly use of 
alcohol but denied any history of intravenous drug use.  He 
identified his risk factors for hepatitis C as tattoos during 
a tour in Vietnam from 1967-1968.  The impressions included 
hepatitis C virus positive.

In December 2002, the Veteran admitted to drinking "a couple 
of beers a day."  He reported that his significant other of 
over 30 years had died of liver cirrhosis 2 days earlier.  A 
liver diagnosis of hepatitis C with a large viral load and 
intermittently elevated liver enzymes was noted.  The 
Veteran's risk factors included a significant other with 
hepatitis C who died of cirrhosis, no blood 
transfusions/nasal cocaine/intravenous drug use, and tattoos 
from the 1960s.  The impressions included hepatitis C with a 
large viral load and intermittently elevated liver enzymes.

In February 2003, the Veteran's complaints included fatigue 
"for a long time."  He reported drinking one beer 
occasionally and denied any recreational drug use.  The 
assessment included hepatitis C.

In May 2003, the Veteran reported that he had buried his ex-
wife who had died of hepatitis C virus-related cirrhosis and 
hepatorenal syndrome.  The Veteran reported that his ex-wife 
was an intravenous drug abuser "but not him."  He also 
reported drinking very little alcohol "and not daily."  
Objective examination showed an obese man covered with 
tattoos but no cutaneous manifestations of chronic liver 
disease.  The assessment included chronic hepatitis C virus 
infection, genotype 2, viral load 11.4 million and no 
physical signs of cirrhosis. 

In March 2004, the Veteran reported no change in his 
hepatitis C.  He reported that his wife had died of hepatitis 
C in December 2002.  The assessment included hepatitis C.  
The Veteran was advised that he must be abstinent from 
alcohol for 6 months before hepatitis C treatment.

In January 2006, the Veteran reported that he had not gone 
back to the hepatitis C clinic for treatment and his last 
viral load was 4,210,000.  The assessment included hepatitis 
C.  In December 2007, no relevant complaints were noted.  The 
assessment included hepatitis C.  In August 2008, no relevant 
complaints were noted.  The assessment included a history of 
hepatitis C for years with thrombocytopenia and leukopenia.  

The Veteran testified at his March 2009 videoconference Board 
hearing that his risk factors for hepatitis C included 
tattoos on his arm that he had gotten during active service 
and in-service left thumb surgery.  He also testified that 
none of his treating physicians had related either of his 
reported risk factors for hepatitis C to his current 
hepatitis C diagnosis.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
hepatitis C.  Initially, the Board notes that the Veteran has 
not identified consistently his risk factors for hepatitis C.  
Although he contended in April 2002 that his risk factors for 
hepatitis C included being involved in an in-service motor 
vehicle accident in which he sliced his chin, he testified in 
March 2009 that his only risk factors were getting tattoos on 
his arm and being treated for a severe thumb injury with 
"dirty needles" during active service.  Despite the 
Veteran's assertions to the contrary, there is no support for 
his contentions regarding his in-service risk factors for 
hepatitis C in his service treatment records.  These records 
show no complaints of or treatment for a severe left thumb 
injury in which the left thumb almost was severed from the 
left hand; instead, the Veteran's service treatment records 
show that a laceration to the left thumb was cleaned, 
sutured, and dressed in September 1967.  There is no evidence 
in the Veteran's service treatment records that he was 
involved in a motor vehicle accident or was treated for a 
chin laceration during active service.  No tattoos were noted 
at the Veteran's separation physical examination in December 
1968 nor did the Veteran report a history of a severe left 
thumb injury or an in-service motor vehicle accident at his 
separation from active service.  Clinical evaluation of the 
Veteran also was normal at his separation physical 
examination in December 1968.  The Veteran also was not 
diagnosed as having hepatitis C at any time during active 
service.  It appears that he first was diagnosed as having 
hepatitis C in November 2002, or almost 34 years after his 
service separation in December 1968, when VA laboratory 
results showed a positive hepatitis C virus result.

The post-service medical evidence shows that the Veteran was 
diagnosed as having hepatitis C in 2002.  As the Veteran 
himself acknowledged at his videoconference Board hearing in 
March 2009, however, none of his post-service treating 
physicians have related his current hepatitis C to active 
service.  The Veteran again has not reported consistently his 
risk factors for hepatitis C.  It appears that the Veteran's 
risk factors included a significant other with hepatitis C 
who was an intravenous drug abuser and died of cirrhosis in 
December 2002.  He testified in March 2009 that he had been 
told that his relationship with his wife could not be a risk 
factor for his current hepatitis C because his hepatitis C 
was of a different genotype than her hepatitis C.  Because of 
the Veteran's inconsistencies in report his risk factors for 
hepatitis C, the Board finds that his lay statements are 
entitled to no probative weight.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  In summary, absent objective evidence of in-
service risk factors for hepatitis C, and without medical 
evidence, to include a nexus opinion, relating the Veteran's 
current hepatitis C to active service, the Board finds that 
service connection for hepatitis C is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


